Exhibit 77(q)(1) Exhibits (a)(1)Articles Supplementary dated January 23, 2009 regarding the creation of Class S2 shares and an increase in authorized shares - Filed as an exhibit to Post-Effective Amendment No.72 to the Registrant’s Registration Statement filed on Form N-1A on February20, 2009 and incorporated herein by reference. (a)(2)Articles of Amendment dated May 1, 2009 removing the “VP” designation from the name of the fund and the name of the corporation - Filed as an exhibit to Post-Effective Amendment No.73 to the Registrant’s Registration Statement filed on Form N-1A on April 30, 2009 and incorporated herein by reference.
